
	
		One Hundred Tenth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. CON. RES. 84
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2008
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Honoring the memory of Robert
		  Mondavi.
	
	
		Whereas
			 Robert Mondavi, a much-loved and admired man of many talents, passed away on
			 May 16, 2008, at the age of 94;
		Whereas
			 Robert Mondavi will be fondly and most famously remembered for his work in
			 producing and promoting California wines on an international scale;
		Whereas
			 Robert Gerald Mondavi was born to Italian immigrant parents, Cesare and Rosa,
			 on June 18, 1913, in Virginia, Minnesota, and his family later moved to Lodi,
			 California, where he attended Lodi High School;
		Whereas
			 after graduating from Stanford University in 1937 with a degree in economics
			 and business administration, Robert Mondavi joined his father and younger
			 brother Peter in running the Charles Krug Winery in the Napa Valley of
			 California;
		Whereas
			 Robert Mondavi left Krug Winery in 1965 to establish his own winery in the Napa
			 Valley, and, in 1966, motivated by his vision that California could produce
			 world-class wines, he founded the first major winery built in Napa Valley since
			 Prohibition: the Robert Mondavi Winery;
		Whereas
			 in the late 1960s, the release of the Robert Mondavi Winery’s Cabernet
			 Sauvignon opened the eyes of the world to the potential of the Napa Valley
			 region;
		Whereas
			 Robert Mondavi introduced new and innovative techniques of wine production,
			 such as the use of stainless steel tanks to produce wines like his
			 now-legendary Fumé Blanc;
		Whereas
			 as a tireless advocate for California wine and food, and the Napa Valley,
			 Robert Mondavi was convinced that California wines could compete with
			 established European brands, and his confidence in the potential of Napa Valley
			 wines was confirmed in 1976 when California wines defeated some well-known
			 French vintages at the historic Paris Wine Tasting, or Judgment of
			 Paris, wine competition;
		Whereas
			 in the late 1970s, Robert Mondavi created the first French-American wine
			 venture when he joined with Baron Philippe de Rothschild in creating the Opus
			 One Winery in Oakville, which produced its first vintage in 1979;
		Whereas
			 the success of the Robert Mondavi Winery, and the many international ventures
			 Robert Mondavi pursued, allowed him to donate generously to various charitable
			 causes, including the Robert Mondavi Institute for Wine and Food Science and
			 Robert and Margrit Mondavi Center for the Performing Arts, both affiliated with
			 the University of California, Davis, and the establishment of the American
			 Center for Wine, Food and the Arts;
		Whereas
			 those who knew Robert Mondavi recognized him as a uniquely passionate and
			 brilliant man who took pride in promoting causes that he held close to his
			 heart;
		Whereas
			 Robert Mondavi's work as an ambassador for wine will be remembered fondly by
			 all those whose lives he touched; and
		Whereas
			 Robert Mondavi will be deeply missed in the Napa Valley, in California, and
			 throughout the world: Now, therefore, be it
		
	
		That Congress honors the life of Robert
			 Mondavi, a true pioneer and a patriarch of the California wine industry.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
